24. Situation of people with disabilities (vote)
- Before the vote:
rapporteur. - Mr President, the English version of paragraph 40 should apply. Apparently there were problems with the French and Spanish translations of 'moving away from the institutionalisation of people with disabilities'. In English 'moving away' does not mean 'abandon' but a gradual approach.
In paragraph 47, 'Community Assistance for Reconstruction, Development and Stabilisation (CARDS)' should be replaced with 'instrument for accession (ISPA).'